EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Colin Wright (Reg. No. 62,900) on 25 August 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A siding system comprising:
a panel comprising a first end, a second end, and a middle portion positioned between the first end and the second end, wherein the second end of the panel comprises a locking clip, and wherein the middle portion forms a channel having a depth extending from a face of the panel in a first direction to a bottom of the channel; and
a discrete batten including a face, wherein the batten is configured to be removably engaged within the channel such that the face of the batten is opposite the bottom of the channel, extends across the channel, and stands off from the face of the panel in a second direction opposite the first direction.

2. (currently amended) The siding system of claim 1, wherein a first wall of the channel comprises a first depression, wherein a second wall of the channel comprises a second depression, and wherein the batten comprises a first protrusion sized to engage the first depression and a second protrusion sized to engage the second depression when the batten is removably engaged within the channel, and wherein the face of the panel is substantially planar the first direction, and wherein the batten comprises a height greater than the depth of the channel such that, when the batten is removably engaged within the channel, the face of the batten stands off from the face of the panel in [[a]] the second direction opposite the first direction.

4. (currently amended) A wall of a structure comprising:
an exterior sheathing and a siding system attached thereto, the siding system comprising:
a panel comprising a first end, a second end, and a middle portion positioned between the first end and the second end, wherein the second end of the panel comprises a locking clip, and wherein the middle portion forms a channel having a depth extending from a face of the panel in a first direction to a bottom of the channel; and
a discrete batten configured to be removably engaged within the channel, wherein the panel is fastened against the exterior sheathing via a fastening strip, wherein the batten is removably engaged within the channel such that the face of the batten is opposite the bottom of the channel, extends across the channel, and stands off from the face of the panel in a second direction opposite the first direction, and wherein the panel is disposed between the batten and the exterior sheathing.

6. (currently amended) A siding system comprising:
a first panel comprising a first end and a second end, wherein the second end of the first panel comprises a locking clip, and wherein the second end of the first panel forms a first portion of a channel; 
a second panel comprising a first end and a second end, wherein the first end of the second panel comprises a locking leg configured to engage the locking clip of the first panel, and wherein the first end of the second panel forms a second portion of the channel when the first panel and the second panel are engaged; and 
a discrete batten configured to be removably engaged within the channel;
wherein the first panel comprises a substantially planar face, wherein the channel comprises a depth extending approximately perpendicular to the face of the first panel in a first direction, and wherein the batten comprises a height greater than the depth of the channel such that, when the batten is removably engaged within the channel, a face of the batten stands off from the face of the first panel in a second direction opposite the first direction.

9. (canceled).

19. (currently amended) A wall of a structure comprising an exterior sheathing and the siding system of claim 6 attached thereto, wherein the first panel is fastened to the exterior sheathing via [[the]] a fastening strip, wherein the locking leg of the second panel is engaged with the locking clip of the first panel, and wherein the batten is removably engaged within the channel.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a siding system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
 Moreover, the Examiner notes that the amendments to the independent claims are intended to clarify that the batten is a separate and independent structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 22 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,876,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 15 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635